Citation Nr: 1540729	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 30 percent prior to January 9, 2013, and in excess of 50 percent thereafter for dysthymic disorder.

3.  Entitlement to an initial compensable disability rating prior to April 23, 3010, and in excess of 20 percent thereafter for residuals of a left spermatocele with varicocele/hydrocele and infertility.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to July 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2010 (migraines and dysthymia) and September 2013 (spermatocele) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The evidence indicates that the Veteran may be unable to work as a result of his service-connected disabilities.  Under Rice v. Shinseki the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

The Veteran testified before the undersigned at the RO in Waco, Texas in July 2015.  A transcript of that hearing is of record.  

This hearing addressed the claims for higher ratings for migraines and dysthymia.  The Veteran did not offer testimony on the issue of entitlement to an increased rating for a spermatocele at that hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the time of his July 2015 hearing, the Veteran stated that his migraines and dysthymic disorder had increased in severity since his last VA examinations.  As the Veteran indicated that these disabilities may have gotten worse since the last examination, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent, and severity of his migraines and dysthymic disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board observes that on his September 2014 substantive appeal, the Veteran asked for a travel board hearing on the issue of his service-connected residuals of a left spermatocele.  The Veteran did not provide testimony on this issue during his July 2015 hearing, and there is no evidence of record indicating that he withdrew his request for a hearing on this issue.  Accordingly, on remand, the RO should ascertain whether the Veteran still desires a hearing.

Finally, the evidence of record indicates that the Veteran's service-connected disabilities impact his ability to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Thus, a claim for a TDIU is implicated and additional development pursuant to that issue is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain whether the Veteran desires a hearing on his claim for an initial compensable disability rating prior to April 23, 3010, and in excess of 20 percent thereafter for residuals of a left spermatocele with varicocele/hydrocele and infertility.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU and complete any additional development pursuant to that issue, as necessary thereafter.

3.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his migraines, dysthymia and spermatocele-including evidence that such kept him from employment-that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA (dated from March 10, 2015 to the present) or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

4.  After obtaining any outstanding treatment records, provide the Veteran with the appropriate VA examinations to determine the severity of his migraines and dysthymic disorder.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  Each examiner must report all pertinent findings.  

5.  After the development in #2 has been completed, obtain an examination that addresses the impact that all of the Veteran's service-connected disabilities have on his ability to secure and maintain substantially gainful employment.  The examiner(s) should provide an explanation for all conclusions reached.
 
6.  Thereafter, review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



